I concur in the judgment. While it may have been error for the trial court to have admitted evidence of the defendant's negligence after the admission of its counsel at the commencement of the trial that the plaintiff sustained the injuries complained of by reason of the negligence of the defendant, I am not satisfied the defendant was seriously prejudiced by the introduction of such evidence. By this admission of defendant's counsel the sole issue left to be tried by the jury related to the nature and extent of plaintiff's injuries and the amount of compensation to which plaintiff was entitled by reason thereof. The evidence upon this issue is fully set out in the main opinion. It shows that the plaintiff, a boy in robust health, and of the age of eight or nine years at the time of his injury, was left by reason thereof a helpless cripple, to spend the remainder of his life in pain and suffering, unable to earn a bare existence, and, by reason of his afflicted condition deprived of enjoying any of the pleasures or even comforts of life. With such evidence as to the extent and seriousness of plaintiff's injuries the jury would have been warranted in finding the verdict which they rendered against defendant, and in the absence of any of this evidence of negligence, I am not satisfied that the result of the jury's deliberation would have been different from the verdict which we are now asked to set aside. There has been no miscarriage of justice and whatever error was committed by the court in the admission of evidence showing defendant's negligence did not result in any prejudice to the defendant.